
	

113 S2624 IS: Afghan Allies Protection Act of 2014
U.S. Senate
2014-07-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2624
		IN THE SENATE OF THE UNITED STATES
		
			July 17, 2014
			Mrs. Shaheen (for herself and Mr. McCain) introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To provide additional visas for the Afghan Special Immigrant Visa Program, and for other purposes.
	
	
			1.
			Short title
			This Act may be cited as the
		  Afghan Allies Protection Act of 2014.2.Expansion of Afghan
			 Special Immigrant Visa ProgramSection 602(b)(3)(D) of the Afghan Allies
			 Protection Act of 2009 (8 U.S.C. 1101 note) is amended to read as follows:
				
					(D)
					Additional fiscal year
					The total number of principal aliens who may be
			 provided
			 special immigrant status under this section in fiscal year 2014 may not
			 exceed 4,000,
			 except that, notwithstanding any other provision of this section—
					
						(i)
						any unused balance of the total number of principal aliens who
			 may be provided special immigrant status under this section in fiscal year
			 2014 may
			 be carried forward and provided through December 31, 2016;
					
						(ii)
						the 1-year period during which an alien must have been employed in accordance with paragraph
			 (2)(A)(ii) shall be the period beginning on  October 7, 2001, and ending
			 on December 31,
			 2014; and
					
						(iii)
						the principal alien seeking special immigrant status under this subparagraph shall apply to the
			 Chief of Mission in accordance with paragraph (2)(D) not later than
			 December 31, 2014.
					.
		
